Sutherland, J. (dissenting.)
Whether the plaintiffs were in fact a corporation depended upon the laws of Connecticut ; upon whether the plaintiffs, in undertaking to organize as a corporation under the statute of Connecticut, had complied.with the requirements of the statute. But on the trial of this action, it was for the court to pass upon the competency an.d sufficiency of the evidence given and offered to show that the, plaintiffs had complied with the requirements of the Connecticut statute, and were a corporation, under laws or rules of evidence in force in this state.
The legislature of Connecticut cannot make a rule of evidence for the courts of New York.
No question is made but that the plaintiffs did by competent and sufficient evidence show that they had complied with all the provisions of the Connecticut statute, except the provision requiring any corporation formed under the statute to publish the articles of association in two newspapers, before it shall commence business. • No competent or proper evidence was given, or offered, to. show such publication, and therefore the court dismissed the complaint.
. The question is, then, was it necessary for the plaintiffs to prove this publication, to show that they were a corporation. Though • the question may not be free from doubt or difficulty, yet upon the whole I think the proof was necessary. . ■
The express words of the 196th section of the Connecticut statute are, “Any number of persons, not less than three, who, by articles.of agreement in writing, have associated, or shall asssociate, according to the provisions of this chapter, &c. and who shall comply with all the provisions of this chapter, shall, with their successors and assignee, constitute a body politic and corporate,” &c. Now the first provision of section 210 is, “ Before any corporation formed and established by virtue of the provisions of this chapter shall commence business, the president and directors thereof shall cause their articles of association to be published at full *571length, in two newspapers published in the county in which such corporation is located, or in any adjoining county;” and the section then proceeds, “and shall also make a certificate of the purposes for which such corporation is formed, the amount of their capital stock,” &c. &c.
[New York General Term,
March 7, 1864.
Looking then at the provisions of the statute which have been referred to, how can it he said that the publication of the articles of association was not as necessary as the making of them, or as any other requirement of the statute, for the formation or creation of the corporation ? The 196th section, in words, requires all the provisions to be complied with.
The Connecticut act of 1854, making a certified copy, by the secretary of state, of the certificate of the president and directors, deposited in his office, prima facie evidence, cannot he regarded here as a law or rule of evidence. If it could be viewed as a legislative construction, as to the requirements of the statute under which the plaintiffs claim to he a corporation, great weight should he given to it; but I do not think it can he regarded in that light.
I think the judgment should be affirmed with costs.
New trial granted.
Leonard, Gierke and Sutherland, Justices.]